Case 1:18-cv-00644-CFC-CJB Document 52 Filed 02/18/20 Page 1 of 5 PageID #: 3203



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE


  BOSTON SCIENTIFIC CORP. AND
  BOSTON SCIENTIFIC
  NEUROMODULATION CORP.,

                          Plaintiffs,
                                                 C.A. No. 16-1163-CFC
                          v.

  NEVRO CORP.,

                          Defendant.



  BOSTON SCIENTIFIC CORP. AND
  BOSTON SCIENTIFIC
  NEUROMODULATION CORP.,

                          Plaintiffs,
                                                 C.A. No. 18-644-CFC
                          v.

  NEVRO CORP.,

                          Defendant.


                MOTION TO CONSOLIDATE, BIFURCATE,
                     AND PARTIALLY LIFT STAY
Case 1:18-cv-00644-CFC-CJB Document 52 Filed 02/18/20 Page 2 of 5 PageID #: 3204



       Plaintiffs Boston Scientific Corp. and Boston Scientific Neuromodulation

 Corp. respectfully move this Court to: (1) consolidate Civil Action No. 16-1163-

 CFC (the “2016 Action”) and Civil Action No. 18-644-CFC (the “2018 Action”);

 (2) bifurcate the patents on which inter partes review was denied in the 2016

 Action (U.S. Patent Nos. 7,891,085, 8,650,747, 8,646,172, 8,019,439, 8,644,933,

 and 7,437,193; collectively, “2016 No IPR Patents”) and the trade secret

 misappropriation claim in the 2018 Action from all other claims; and (3) lift the

 stay entered by the Court on June 15, 2018 (2016 Action, D.I. 244) as to the 2016

 No IPR Patents. The parties would then proceed to trial on October 18, 2021, as

 already scheduled (D.I. 51), on the 2016 No IPR Patents and trade secret

 misappropriation claim in the 2018 Action. The patents on which inter partes

 review was instituted in the 2016 Action (U.S. Patent Nos. 6,895,280 and

 7,587,241) would remain stayed and the 2018 Action’s patents and counterclaims

 would be stayed pending inter partes review.

       The grounds for this Motion are fully set forth in Plaintiffs’ Combined

 Opening Brief in Support of Its Motion to Consolidate, Bifurcate, and Partially Lift

 Stay; and Answering Brief in Opposition to Defendant’s Motion to Stay.




                                          2
Case 1:18-cv-00644-CFC-CJB Document 52 Filed 02/18/20 Page 3 of 5 PageID #: 3205




  DATED: February 18, 2020                    YOUNG CONAWAY STARGATT &
                                              TAYLOR LLP
  Matthew M. Wolf
  Edward Han                                  /s/ Karen L. Pascale
  Marc Cohn                                   Karen L. Pascale (#2903)
  Amy DeWitt                                  Pilar G. Kraman (#5199)
  ARNOLD & PORTER KAYE SCHOLER LLP            Rodney Square
  601 Massachusetts Ave., NW                  1000 North King Street
  Washington, DC 20001-3743                   Wilmington, Delaware 19801
  (202) 942-5000                              (302) 571-6600
  Matthew.Wolf@arnoldporter.com               kpascale@ycst.com
  Edward.Han@arnoldporter.com                 pkraman@ycst.com
  Marc.Cohn@arnoldporter.com                  Attorneys for Plaintiffs
  Amy.DeWitt@arnoldporter.com

  Krista M. Carter
  Thomas T. Carmack
  ARNOLD & PORTER KAYE SCHOLER LLP
  3000 El Camino Real
  Five Palo Alto Square | Suite 500
  Palo Alto, CA 94306-2112
  (650) 319-4500
  Krista.Carter@arnoldporter.com
  Tom.Carmack@arnoldporter.com




                                       3
Case 1:18-cv-00644-CFC-CJB Document 52 Filed 02/18/20 Page 4 of 5 PageID #: 3206



                          CERTIFICATE OF SERVICE

       I, Karen L. Pascale, Esquire, hereby certify that on February 18, 2020, I

 caused to be electronically filed a true and correct copy of the foregoing document

 with the Clerk of the Court using CM/ECF (which will send notification that such

 filing is available for viewing and downloading to all registered counsel), and in

 addition caused true and correct copies of the foregoing document to be served

 upon the following counsel of record by electronic mail:

   Attorneys for Defendant Nevro Corp.:
   Rodger D. Smith II                             rsmith@mnat.com
   Michael J. Flynn                               mflynn@mnat.com
   MORRIS, NICHOLS, ARSHT & TUNNELL LLP
   1201 North Market Street
   P.O. Box 1347
   Wilmington, DE 19899-1347

   Bradford J. Badke                             jbadke@sidley.com
   Ching-Lee Fukuda                            clfukuda@sidley.com
   Ketan V. Patel                           ketan.patel@sidley.com
   Sharon Lee                                sharon.lee@sidley.com
   SIDLEY AUSTIN LLP
   787 Seventh Avenue
   New York, NY 10019
   Thomas A. Broughan III                    tbroughan@sidley.com
   SIDLEY AUSTIN LLP
   1501 K Street, N.W.
   Washington, DC 20005
Case 1:18-cv-00644-CFC-CJB Document 52 Filed 02/18/20 Page 5 of 5 PageID #: 3207



 February 18, 2020                   YOUNG CONAWAY STARGATT & TAYLOR,
                                     LLP

                                     /s/ Karen L. Pascale
                                     Karen L. Pascale (No. 2903)
                                     [kpascale@ycst.com]
                                     Pilar G. Kraman (#5199)
                                     [pkraman@ycst.com]
                                     Rodney Square
                                     1000 North King Street
                                     Wilmington, Delaware 19801
                                     Telephone: 302-571-6600
                                     Attorneys for Plaintiffs,
                                     Boston Scientific Corporation
                                     and Boston Scientific Neuromodulation
                                      Corp.




 25859712.1
                                       2
